Case: 16-10876    Date Filed: 09/10/2018   Page: 1 of 2


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-10876
                          ________________________

                       D.C. Docket No. 9:14-cv-80425-BSS



EVETT L. SIMMONS,
in her capacity as Guardian of the
Property of Dontrell Stephens,

                                                 Interested Party - Appellant
                                                 Cross Appellee,

DONTRELL STEPHENS,

                                                 Plaintiff - Appellant
                                                 Cross Appellee,

versus

RIC BRADSHAW,
Sheriff of Palm Beach County, Florida,
ADAMS LIN,
Deputy Sheriff, individually,

                                                 Defendants - Appellees
                                                 Cross Appellants,

PALM BEACH COUNTY SHERIFF'S OFFICE,

                                                 Defendant.
              Case: 16-10876     Date Filed: 09/10/2018    Page: 2 of 2


                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________



Before ED CARNES, Chief Judge, TJOFLAT, MARCUS, WILSON, WILLIAM
PRYOR, MARTIN, JORDAN, ROSENBAUM, JILL PRYOR, NEWSOM,
BRANCH, and GRANT, Circuit Judges.

BY THE COURT:

      A petition for rehearing having been filed and a member of this Court in

active service having requested a poll on whether this case should be reheard by

the Court sitting en banc, and a majority of the judges in active service on this

Court not having voted in favor of granting a rehearing en banc, it is ORDERED

that this case will not be reheard en banc.